DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/21/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morimura et al. US Patent Publication No. 20150364663.



a substrate comprising: 
a base member (11) containing a resin material (11 is formed of resin, ¶40) and having a top surface; 
a first wiring portion (label 1), a second wiring portion (label 2), a third wiring portion (label 3) and a fourth wiring portion (label 4) that are located on the top surface of the base member and are arrayed in a first direction (wiring portions are arrayed in horizontal direction of the page, refer to Fig. 3 or 4a); and 
a connection wiring portion (labels: c1, c2, c3) connecting the second wiring portion and the third wiring portion to each other; 
a first light emitting element (12) placed on the first wiring portion and the second wiring portion; 
a second light emitting element (13) placed on the third wiring portion and the fourth wiring portion; and 
a cover member (Fig. 3, sealing material 19) covering the top surface of the base member, a lateral surface of the first light emitting element and a lateral surface of the second light emitting element (refer to Fig. 3, sealing 19 covers the top of the base, and lateral surfaces of the first and second light emitting elements 12 and 13), 
wherein the connection wiring portion includes a first connection end (label c1) connected with the second wiring portion, a second connection end (label c2) connected with the third wiring portion, and a connection central portion (label c3) connecting the first connection end and the second connection end to each other, 

wherein in the second direction, at least a part of the connection wiring portion has a width that is narrower than each of a maximum width of the second wiring portion and a maximum width of the third wiring portion (refer to Fig. 4A below, connection wiring has at least a part such as at a connection end c1 that is narrower in the vertical direction than the second and third wiring portions (labels 2 and 3)), and 
wherein as seen in a top view, at least a part of the connection central portion is separate from the first light emitting element and the second light emitting element (refer to Fig. 4a below, in top view, at least a part of the central portion c3 is separate (visible/not overlapping) from the first and second light emitting elements 12 and 13).  

    PNG
    media_image1.png
    376
    597
    media_image1.png
    Greyscale



Regarding claim 2. Morimura discloses the light emitting device of claim 1, wherein in the second direction, the maximum width of the connection central portion is wider than each of the maximum width of the first connection end and the maximum width of the second connection end (refer to Fig. 4a above, maximum width of central portion in second (vertical) direction is wider than the first connection end and the second connection end).  
Regarding claim 3. Morimura discloses the light emitting device of claim 2, wherein the connection central portion is elongated in the second direction (refer to Fig. 4a above, central portion c3 is elongated in vertical direction of the page).  
Regarding claim 5. Morimura discloses the light emitting device of claim 1, wherein in the second direction, the maximum width of the first connection end and the maximum width of the second connection end are equal to each other (refer to Fig. 4a above, maximum widths of the connection ends c1 and c2 are equal in the vertical direction of the page). 
Regarding claim 6. Morimura discloses the light emitting device of claim 1, wherein in the second direction, the maximum width of the first connection end is narrower than the maximum width of the second wiring portion (refer to Fig. 4a above, maximum width of the connection end c1 is narrower than the maximum width of the second wiring 2). 

Claim(s) 1, 4, 8-12, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. US Patent Publication No. 20180080641.

a base member (10) containing a resin material (10 is formed of resin, ¶29) and having a top surface; 
a first wiring portion (left item 110 in Fig. 3 connected to left side LED 11), a second wiring portion (right item 110 in Fig. 3), a third wiring portion (left item 110 connected to LED 11 on right side of the package, see Fig. 2 for LED 11 positions) and a fourth wiring portion (right item 110 connected to right side LED 11) that are located on the top surface of the base member and are arrayed in a first direction (wiring portions 110 are arrayed in horizontal direction of the page, refer to Figs: 2-5); and 
a connection wiring portion (refer to Fig. 3-4, central rear/bottom electrode 13 and side electrode 15 which connect to wiring 122) connecting the second wiring portion and the third wiring portion to each other (refer to Figs: 3-4); 
a first light emitting element (item 11 on left side of the page, see Fig. 2) placed on the first wiring portion and the second wiring portion; 
a second light emitting element (item 11 on right side of the page, see Fig. 2) placed on the third wiring portion and the fourth wiring portion; and 
a cover member (Figs: 1-2, sealing material 17) covering the top surface of the base member, a lateral surface of the first light emitting element and a lateral surface of the second light emitting element (refer to Figs.1-2, sealing 17 covers the top of the base 10, and lateral surfaces of the first and second light emitting elements 11), 
wherein the connection wiring portion includes a first connection end (left end of item 13/15, see Fig. 4 showing dotted portion under item 122 to left side of the hole 14c) 
wherein the connection central portion has a maximum width in a second direction perpendicular to the first direction that is different from each of a maximum width of the first connection end and a maximum width of the second connection end (refer to Fig. 4, the maximum width of the central portion in vertical (second) direction of the page is different (narrower) than the maximum width of each of the connection ends)), 
wherein in the second direction, at least a part of the connection wiring portion has a width that is narrower than each of a maximum width of the second wiring portion and a maximum width of the third wiring portion (refer to Fig. 4, connection wiring has at least a part such as the thickness of the electrode 15 in the vertical direction of the page which corresponds to the separation region between the dotted lines formed next to the hole 14c which is thinner in that direction than the width of the second and third wiring portions 110), and 
wherein as seen in a top view, at least a part of the connection central portion is separate from the first light emitting element and the second light emitting element (refer to Fig. 2 or 4, in top view, at least a part of the central portion is separate (visible/not overlapping) from the first and second light emitting elements 11).

Regarding claim 8. Tanaka discloses the light emitting device of claim 1, wherein in the second direction, a minimum distance from an outer edge of the base member to an outer edge of the connection wiring portion is longer than a minimum distance from the outer edge of the base member to an outer edge of the second wiring portion (refer to Fig. 3-4, a minimum distance from the upper edge of the base 10 to the bottom outer edge of the electrode 13/15 of the connection wiring in the second direction is longer than a minimum distance from the upper edge of the base to an outer edge of the second wiring 110 which does not reach the bottom edge of the base 10 in the plan view).  
Regarding claim 9. Tanaka discloses the light emitting device of claim 1, wherein in the second direction, the first light emitting element has a maximum width that is wider than a maximum width of the first wiring portion and the maximum width of the second wiring portion (refer to Fig. 5, LED 11 are wider than the wiring portions 110 in the second direction).  
Regarding claim 10. Tanaka discloses the light emitting device of claim 1, wherein as seen in the top view, an outer edge of the base member is separate from the first wiring portion, the second wiring portion, the third wiring portion, the fourth wiring  
Regarding claim 11. Tanaka discloses the light emitting device of claim 1, further comprising a first light-transmissive member covering a top surface of at least one of the first light emitting element and the second light emitting element (refer to Fig. 2, phosphor sheet 16 covers the top of an LED 11).  
Regarding claim 12. Tanaka discloses the light emitting device of claim 11, wherein in the second direction, the first light-transmissive member has a maximum width that is wider than the maximum width of the second wiring portion (phosphor sheet 16 extends the width of the LED (see Fig. 2) thus is wider than the wiring portion 110 since LED 11 is wider than the wiring portions 110 as shown in Fig. 5).  
Regarding claim 17. Tanaka discloses the light emitting device of claim 1, wherein the base member includes a bottom surface positioned opposite to the top surface (refer to Fig. 2-3, bottom of item 10), wherein the substrate includes a fifth wiring portion located on the bottom surface, and wherein the fifth wiring portion reaches outer edges of the base member facing each other (refer to Fig. 2-3, bottom electrodes 13/15 are formed reaching outer edges of the base 10).  

Allowable Subject Matter
Claims 7 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Regarding claim 13. Tanaka teaches the light emitting device of claim 11, but is silent with respect to the above structure in combination with further comprising a protective member covering at least a part of a top surface of the cover member, wherein at least a part of a top surface of the protective member is positioned higher than a top surface of the first light-transmissive member.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C STOWE whose telephone number is (571)270-7400. The examiner can normally be reached 7:30am to 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SS/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829